Case 1:20-cr-00535-GBD Document 15 Filed 02/03/21 Page 1of1

  
  

 

United States Attorney" fs
Southern District oN “Yorke —

é
Fp Se

The Silvio J, Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

January 30, 2021

BY ECF

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Luis Rojas, 20 Cr. 535 (GBD)

Dear Judge Daniels:

The Court recently adjourned the next status conference in this matter from February 3,
2021 to March 4, 2021. The case is proceeding apace, and the parties are currently engaged in
discussions regarding a potential pretrial disposition of this case. The Government respectfully
requests the prospective exclusion of time under the Speedy Trial Act from February 3 until March
4. Such an exclusion would be in the interests of justice because it will allow for the effective
representation of counsel, will allow the parties to continue their plea negotiations, and will reflect
the current suspension of jury trials in this District during the COVID-19 pandemic.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

Jacob R. Fiddelman

Mollie Bracewell

Assistant United States Attorneys
(212) 637-1024 / 2218

ce: Samidh Guha, Esq. (by ECF)

 
